Citation Nr: 1541656	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 5, 1987, to June 10, 1987, and from December 6, 1990, to November 10, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously remanded the matter in February 2015 for additional development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript is of record.


FINDING OF FACT

The Veteran does not currently have bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided the required notice in May 2007.

VA also satisfied its duty to assist the Veteran in the development of his claim.  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  VA provided examinations in July 2007 and May 2015.  The examinations and opinions are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Finally, the Veteran testified at a Board hearing before the undersigned VLJ.  The hearing was adequate, as the relevant issues were explained and possible sources of evidence that may have been overlooked were identified.  With respect to any evidence that may have been overlooked, the Veteran was specifically asked if he experienced symptoms of hearing loss in service or received treatment for hearing loss prior to approximately 2004 and he responded in the negative.  See Transcript of Record at 5; 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

The Veteran contends that he has bilateral hearing loss due to conceded in-service noise exposure.  See Transcript of Record at 4-6; August 2008 Notice of Disagreement; March 2007 Claim.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Hearing loss is a disability for VA purposes when one auditory threshold at frequencies of either 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when auditory thresholds for at least three of the aforementioned frequencies are 26 decibels or greater; or when Maryland CNC Test speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The record does not contain evidence that the Veteran currently has, or had at any point since filing his claim, left or right ear hearing loss for VA purposes.  

The Veteran filed his claim in March 2007; however, the July 2007 VA audiological examiner diagnosed the Veteran with bilaterally normal hearing from 500 Hertz through 4,000 Hertz, the relevant frequencies under 38 C.F.R. § 3.385, as noted above.  

The May 2015 VA audiological examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but only at 6,000 Hertz and above.  As noted above, VA does not consider frequencies higher than 4,000 Hertz when determining whether someone has hearing loss for VA purposes.

While the May 2015 VA audiological examiner also diagnosed the Veteran with unilateral-left ear-hearing loss in the frequency range of 500 through 4,000 Hertz, the examiner noted that the hearing loss was "mild," and puretone thresholds reveal that the Veteran did not have thee puretone thresholds of at least 26 decibels or a single puretone threshold of at least 40 decibels.  See May 2015 VA Audiological Examination.

Further, the Veteran's Maryland CNC speech recognition scores were 94 percent bilaterally during both the July 2007 and May 2015 VA audiological examinations.

While the Veteran believes he currently has bilateral hearing loss for VA purposes, he is not competent to provide a diagnosis in this case.  The issue is medically complex, involving multiple systems of the body, and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  There is no indication that the Veteran has the medical training to self-test his hearing for puretone thresholds or Maryland CNC speech recognition results that would reveal hearing loss for VA purposes under 38 C.F.R. § 3.385.

Without a current disability, the Veteran is not entitled to service connection on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


